DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendment filed 6JAN2022 has been entered. Claims 1, 4, 6 – 10, 13, 15 - 22 are currently pending in the application. 

Response to Argument

Applicant's arguments filed 6JAN2022  have been fully considered but they are not persuasive in respect to the Claim Rejections:

Argument 1: ll. 35 U.S.C. § 112(b) REJECTION OF CLAIMS 3 AND 12: “Applicant has, without prejudice, cancelled claims 3 and 12 to address the alleged indefiniteness.”
Response 1: based on the amendment the Rejection has been withdrawn

Argument 2: llI. 35 U.S.C. § 103 REJECTION OF CLAIMS 1-19: “Applicant submits that none of Dong, iPhone, Northrup, Wahba, Mayer, nor any combination thereof teach or suggest “an insert body having an exterior layer affixed to an interior layer such that the exterior layer and the exterior layer are disposed along substantially parallel planes and indicia disposed across an exterior surface of the exterior layer, wherein the exterior surface is defined opposite the interior layer” of amended claims 1 and 10.”
Response 2: Necessitated by the Applicant's amendment, the references or reference combinations being used in the current rejection to Independent Claims 1, 10, and their dependents have changed. Applicant’s arguments with respect to Independent Claims 1, 10, and their Independents have been fully considered but are now moot as they do not apply to the references or reference combinations being used in the current rejection.

Allowable Subject Matter

Claims15 and 20 - 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art

While not explicitly relied on or cited in the Rejection, the Examiner notes additional prior art believed to be pertinent or significant to the present application that has been included in the PTO-892 Notice of References Cited. Specifically U.S. Patent 7878326 to ANDRE et al. 

Claim Rejections under 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, 9, 10, 13, 17, and 18 rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9008738 to DONG in view of iPhone 5s packing image as illustrated in 99designs.com iPhone packaging article as dated in the Apple iPhone 5s press release (hereinafter “iPhone5s_packaging”) and U.S. Patent Publication 2006/0040081 to HODSDON et al. (hereinafter “HODSDON).

Regarding Claim 1 (Currently Amended), DONG discloses a mobile device case insert, comprising:
an insert body, wherein the insert body is dimensioned to removably secure within a mobile device case (a piece of canvas paper which is inserted in the clear or transparent frame of a cell phone protector case where the canvas paper is visible from the outside.  The canvas can then be painted on or other artwork applied so that the individual has their own unique design on the back of their cell phone protector case. [Column 4 Lines 61 - 66] … a piece of canvas paper which is inserted in a clear or transparent frame of a cell phone protector case where the canvas paper is visible from the outside. [Column 5 Lines 35 – 38] … Referring to FIGS. 3 and 4, there is respectively illustrated a rear perspective view … of a cell phone protector case … The rear 40 of case 10 includes a recessed rear wall 42 surrounded by a circumferential rim 44 including a first sidewall 46, a second sidewall 48 a first width-wise wall 50 and a second width-wise wall 52.  The opening 21 extends through rear surface 40.  The recessed interior surface 40 has a width-wise dimension "W1" extending the interior 47 of first sidewall 46 to the interior 49 of second sidewall 48 and a lengthwise dimension "L1" extending from interior 51 of first width-wise wall 50 to the interior 53 of second width-wise wall 52, and extends for the depth "D1" below the tops of the respective lengthwise sidewalls 46 and 48 and the width-wise walls 50 and 52. [Column 7 Lines 32 – 47] … FIG. 15 is a front elevational view of a watercolor paper insert 400 used with the present invention cell phone protector case, with a front surface 412 having a watercolor drawing 410 thereon.  FIG. 16 is a rear elevational  “removably secure” (e.g., via frictional means) or whether the insert is merely capable of being “removable secure” (i.e., to be removably secure))

While DONG does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor iPhone5s_packaging teaches:
a tab pivotally affixed to the insert body on an interior surface thereof; wherein the tab is selectively movable between an extended position and a collapsed position; wherein the tab is coplanar with the interior layer when in the collapsed position (The Examiner notes that the claimed tab features are clearly visible in the illustration of the packaging insert (far left item) below, including the 


    PNG
    media_image1.png
    498
    930
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of DONG with that of iPhone5s_packaging for advantage of the use of known techniques to improve similar products in the same way.
The combination of DONG and iPhone5s_packaging does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor HODSDON teaches:
having an exterior layer affixed to an interior layer such that the exterior layer and the exterior layer are disposed along substantially parallel planes; indicia disposed across an exterior surface of the exterior layer, wherein the exterior surface is defined opposite the interior layer (The user can purchase a printable sheet, select a desired pattern, print the desired pattern onto the face layer of the printable sheet, peel the label portion or portions from the printable sheet, user can remove the labels. [¶ 0039]. The Examiner note that while HODSDON teaches the user can … peel the label portion or portions from the printable sheet there is no requirement for the user to do so, nor is HODSDON found to teach away from a user not peeling away the printable sheet.)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of DONG and iPhone5s_packaging with that of HODSDON for advantage of personalizing [personal electronic] devices in accordance with the desires of the user by way of a custom label sized to fit on or in an aperture of the housing of the device. (HODSDON: ¶ 0001)

Regarding Claim 4 (Currently Amended), the combination of DONG, iPhone5s_packaging, and HODSDON teaches the mobile device case insert of claim 1.
While DONG does not explicitly disclose, or is not relied on to disclose iPhone5s_packaging further teaches:
wherein the tab is defined within the interior layer by a series of cuts extending along a distal end and opposing lateral sides of the tab (The Examiner notes that tab features are clearly visible in the illustration of the packaging insert (far left item) below, as well as the technique/use/presence of such a tab to aid in extracting/removing an insert.)

    PNG
    media_image1.png
    498
    930
    media_image1.png
    Greyscale


Motivation to combine the teaching of DONG with that of iPhone5s_packaging given in Claim 1 above.

Regarding Claim 8 (Original), the combination of DONG, iPhone5s_packaging, and HODSDON teaches the mobile device case insert of claim 1.
DONG further discloses:
further comprising a cutout extending through the insert body, wherein the cutout corresponds to a camera or other feature of a mobile device (The watercolor paper insert 400 has an opening 420 to match opening 21 and 121.  The opening 430 is sized to be a clear cut opening to accommodate a camera opening in the cell phone. [Column 9 Lines 17 – 25].

Regarding Claim 9 (Original) the combination of DONG, iPhone5s_packaging, and HODSDON teaches the mobile device case insert of claim 1.
While DONG does not explicitly disclose, or is not relied on to disclose, iPhone5s_packaging further teaches:
wherein a distal end of the tab comprises an arcuate edge (The Examiner notes that the claimed tab features are clearly visible in the illustration of the packaging insert (far left item) below, as well as the technique/use/presence of such a tab to aid in extracting/removing an insert.)


    PNG
    media_image1.png
    498
    930
    media_image1.png
    Greyscale


Motivation to combine the teaching of DONG with that of iPhone5s_packaging given in Claim 1 above.

Regarding Claim 10 (Currently Amended), DONG discloses a mobile device case insert, comprising:
an insert body (a piece of canvas paper which is inserted in the clear or transparent frame of a cell phone protector case where the canvas paper is ;
a mobile device case having a base and a plurality of perimeter sidewalls defining an interior volume configured to receive a mobile device therein (Referring to FIGS. 3 and 4, there is respectively illustrated a rear perspective view … of a cell phone protector case … The rear 40 of case 10 includes a recessed rear wall 42 surrounded by a circumferential rim 44 including a first sidewall 46, a second sidewall 48 a first width-wise wall 50 and a second width-wise wall 52.  The opening 21 extends through rear surface 40.  The recessed interior surface 40 has a width-wise dimension "W1" extending the interior 47 of first sidewall 46 to the interior 49 of second sidewall 48 and a lengthwise dimension "L1" extending from interior 51 of first width-wise wall 50 to the interior 53 of second width-wise wall 52, and extends for the depth "D1" below the tops of the respective lengthwise sidewalls 46 and 48 and the width-wise walls 50 and 52. [Column 7 Lines 32 – 47]);
wherein the insert body is dimensioned to removably secure within the interior volume (The length "L6" and width "W6" are dimensioned to fit into recessed rear wall 42 of cell phone protector case 10 and to be press fit retained by sidewalls 46 and 48 and width-wise walls 50 and 52 and having a thickness "T2" to fit within depth "D1" with the front surface 412 visible from the rear.  If the ;

While DONG does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor iPhone5s_packaging teaches:
a tab pivotally affixed to the insert body on an interior surface thereof; wherein the tab is selectively movable between an extended position and a collapsed position; wherein the tab is coplanar with the interior layer when in the collapsed position (The Examiner notes that the claimed tab features are clearly visible in the illustration of the packaging insert (far left item) below, including the technique/use/presence of such a tab to aid in extracting/removing an insert and – at least – a two layer (interior/exterior) construction (i.e., a “top” and “bottom” as seen in the illustration below)


    PNG
    media_image1.png
    498
    930
    media_image1.png
    Greyscale


 DONG with that of iPhone5s_packaging given in Claim 1 above.

The combination of DONG and iPhone5s_packaging does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor HODSDON teaches:
having an exterior layer affixed to an interior layer such that the exterior layer and the exterior layer are disposed along substantially parallel planes; indicia disposed across an exterior surface of the exterior layer, wherein the exterior surface is defined opposite the interior layer (The user can purchase a printable sheet, select a desired pattern, print the desired pattern onto the face layer of the printable sheet, peel the label portion or portions from the printable sheet, remove the cover or covers from the desired device, place the labels between the cover and the device, and resecure the cover to the device. [¶ 0010] … FIG. 2a depicts in side view the printable sheet 10 of FIG. 1.  The printable sheet 10 includes the face layer 12, an adhesive layer 30, and a backing layer 32.  The adhesive layer 30 lies between the face layer 12 and backing layer 32 [¶ 0028] … After the desired printing pattern has been applied to the printable sheet 10, the user can remove the labels. [¶ 0039]. The Examiner note that while HODSDON teaches the user can … peel the label portion or portions from the printable sheet there is no requirement for the user to do so, nor is HODSDON found to teach away from a user not peeling away the printable sheet.)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of DONG and 


Regarding Claim 13 (Currently Amended), the features of Claim 13 are essentially the same as Claim 4 with the mobile device case insert of claim 10 performing Claim 10 above. Therefore, Claim 13 is rejected on the same grounds and motivation as Claim 4.

Regarding Claim 17 (Original), the features of Claim 17 are essentially the same as Claim 8 with the mobile device case insert of claim 10 performing Claim 10 above. Therefore, Claim 17 is rejected on the same grounds and motivation as Claim 8.

Regarding Claim 18 (Original), the features of Claim 18 are essentially the same as Claim 9 with the mobile device case insert of claim 10 performing Claim 10 above. Therefore, Claim 18 is rejected on the same grounds and motivation as Claim 9.

Claim 19 rejected under 35 U.S.C. 103 as being unpatentable over DONG in view of iPhone5s_packaging, HODSDON, and U.S. Patent Publication 2016/0286921 to NORTHRUP et al. (hereinafter “NORTHRUP”).

Regarding Claim 19 (Original), the combination of DONG, iPhone5s_packaging, and HODSDON teaches the mobile device case insert of claim 10.
the mobile device case is transparent (a piece of canvas paper which is inserted in a clear or transparent frame of a cell phone protector case where the canvas paper is visible from the outside. [Column 5 Lines 35 – 38]. the combination of DONG, iPhone5s_packaging, and HODSDON does not explicitly teach, or is not relied on to teach: 
wherein a portion of the mobile device case is transparent 

However, in the same field of endeavor, NORTHRUP teaches:
wherein a portion of the mobile device case is transparent (Structural member 200 can be a transparent component of protective enclosure 102.  In other instances, structural member 200 can be a semi-transparent component.  In other instances, back portion 202 of structural member 200 can be transparent while side portions 204 can be a solid color or material. [¶ 0039]) 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of DONG, iPhone5s_packaging, and HODSDON with that of NORTHRUP for advantage where various types of electronic devices are now becoming more fashionable and not only functional for the consumer. … It is therefore desirable to not only protect these devices from everyday usage but also allow for customizable and/or interchangeable decorative components. (NORTHRUP: ¶ 0004)

Claims 7 and 16 rejected under 35 U.S.C. 103 as being unpatentable over DONG in view of iPhone5s_packaging, HODSDON, NORTHRUP, and U.S. Patent Publication 2013/0036635 to MAYER et al. (hereinafter “MAYER”).

Regarding Claim 7 (Currently Amended), the combination of DONG, iPhone5s_packaging, and HODSDON teaches the mobile device case insert of claim 1.
While the combination of DONG, iPhone5s_packaging, and HODSDON does not explicitly teach, or is not relied on to teach, in the same field of endeavor, NORTHRUP teaches: 
further comprising a … code on an interior surface of the insert body, wherein the … code is configured to correspond to the indicia, (Insert card 400 can be decorative in some instances and have patterns or colors printed on one or more surfaces of insert card 400. …insert card 400 can have an outer surface 404 that is decorative or can have a color.  Insert card 400 can have an inner surface with either decorative pattern or color or in some instances can include manufacturing information, company information, or other information printed on the inner surface of insert card 400. [¶ 0051])

Motivation to combine the teaching of DONG, iPhone5s_packaging, and HODSDON with that of NORTHRUP given in Claim 3 above.
While the combination of DONG, iPhone5s_packaging, HODSDON, and NORTHRUP does not explicitly teach, or is not relied on to teach, in the same field of endeavor, MAYER teaches: 
… such that when the QR code is scanned, an exact duplicate of the indicia is replicated on a mobile device display (A QR code 20 is printed somewhere on the greeting card 100. … The information encoded therein may be made up of any kind of data.  In the present invention, the QR code would likely contain an address or a Uniform Resource Locator (URL) which when scanned by a capable electronic device, may display text, connect to a wireless network, or open a web page in the electronic device browser.  The content provided may be a video or movie, a slideshow, a television show, or other digital media.  The graphics printed on the greeting card 100 are coordinated to the digital content such that it appears as though the paper greeting card creates an environment around the digital content or interacts therewith. … The graphics printed on the greeting card 100 are coordinated to the digital content such that it appears as though the paper greeting card creates an environment around the digital content or interacts therewith. [¶ 0015]. The Examiner notes that lacking an explicit definition to the contrary, “exact” is interpreted in its ordinary and customary English meaning as would be understood by those of ordinary skill in the art at the time of the invention, i.e., as a strictly accurate/correct likeness. Consistent with the present Specification, “exact” is not interpreted e.g., as being correct in every physical dimension or detail. For example, the “insert body 12 dimensioned to secure within a mobile device case 14” [¶ 0014] and “further compris[ing] a cutout 25 therethrough, wherein the cutout 25 is positioned and dimensioned to conform to the shape and size of a mobile device camera or other feature” [¶ 0017] would not be interpreted to be exactly replicated on a mobile device display. (see MPEP § 2111 Claim Interpretation; Broadest Reasonable Interpretation (BRI) and MPEP §2173.01 Interpreting the Claims).  

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of DONG, iPhone5s_packaging, HODSDON, and NORTHRUP with that of MAYER for advantage of paper greeting cards that interact with a smart phone via a unique card construct and Quick Response (QR) code. (MAYER: ¶ 0002)

Regarding Claim 16 (Currently Amended), the features of Claim 16 are essentially the same as Claim 7 with the mobile device case insert of claim 10 performing Claim 10 above. Therefore, Claim 16 is rejected on the same grounds and motivation as Claim 7.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNEST G TACSIK whose telephone number is (571)270-1279.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy WANG-HURST can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/ERNEST G TACSIK/           Examiner, Art Unit 2644